Citation Nr: 1755321	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ). 

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for atherosclerotic cardiovascular disease.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for the residuals of a right ring finger injury.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for a left elbow disability.

12.  Entitlement to service connection for migraines, to include as secondary to obstructive sleep apnea.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

14.  Entitlement to service connection for right ear hearing loss.

15.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty in the U.S. Coast Guard from June to August 1983, from September to November 2001, from March to May 2003, from February to December 2004, from January to September 2005, and from August to September 2012, with additional periods of active duty for training (ACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously considered these matters in August 2016.  At that time, it remanded the Veteran's claim to afford him the opportunity for a Board hearing.  He attended a hearing before the undersigned Veterans Law Judge in October 2016 and a transcript of the hearing has been associated with the claims file.  As such, the Board is satisfied that there has been substantial compliance with its August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a right and left shoulder disability, a right and left ankle disability, obstructive sleep apnea, residuals of a finger injury, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During his October 2016 Board hearing, the Veteran withdrew his claims on the record for service connection for TMJ, prostatitis, atherosclerotic cardiovascular disease, a left elbow disability, GERD, migraines, to include as secondary to obstructive sleep apnea, right ear hearing loss, and hypertension.


CONCLUSION OF LAW

The criteria for a withdrawal of the claim for service connection for TMJ, prostatitis, atherosclerotic cardiovascular disease, a left elbow disability, GERD, migraines, to include as secondary to obstructive sleep apnea, right ear hearing loss, and hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may also be made by the appellant on the record at a hearing.  Id.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his October 2016 Board hearing that he wished to withdraw his appeal regarding service connection for TMJ, prostatitis, atherosclerotic cardiovascular disease, a left elbow disability, GERD, migraines, to include as secondary to obstructive sleep apnea, right ear hearing loss, and hypertension.  See Hearing Transcript at 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and it is dismissed.


ORDER

The appeal for service connection for TMJ, prostatitis, atherosclerotic cardiovascular disease, a left elbow disability, GERD, migraines, to include as secondary to obstructive sleep apnea, right ear hearing loss, and hypertension is dismissed.



REMAND

The Board sincerely regrets the additional delay, but it must again remand this matter to allow VA to fully satisfy its duties to assist the Veteran in the development of his claim.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

The Veteran contends that the disabilities he is currently seeking service connection for largely developed due to or arose during periods of active duty for training (ACDTURA) or inactive duty for training (INACDUTRA) over the course of his more than two decades with the U.S. Coast Guard Reserve.  He testified at the hearing that he was called up several times through the course of his career to respond to natural disasters or other significant events or in order to provide public safety assistance or law enforcement services.  He explained that, for some of these duties, he was called up using active duty training orders.  

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

The record indicates that VA has attempted to verify the Veteran's actual periods of active duty service, as evidenced by development conducted in December 2013.  However, it does not appear that VA has made attempts to verify the Veteran's specific periods of ACDUTRA and INACDUTRA.  As the specific dates during which the Veteran was called to complete ACDUTRA or INACDUTRA are central to his claim for service connection, the Board finds that VA must attempt to verify these periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify and enumerate (month, day, year) all periods of ACDUTRA and INACDUTRA by contacting the appropriate service organization.  

2.  Thereafter, attempt to verify that all of the Veteran's service personnel and treatment records from any identified period of ACDUTRA or INADUCTRA service are obtained and associated with the Veteran's claims file.  Any negative reply must be documented, in which case, the Veteran and his representative must be notified that these records cannot be located and they must be given an opportunity to respond.

3.  After ensuring compliance with items one and two, conduct any other development deemed necessary, to include consideration of whether to afford the Veteran VA medical examinations.

4.  Thereafter, readjudicate the Veteran's claims for service connection.  If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the file to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


